Citation Nr: 0600259	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-21 799A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
eardrum injury residuals.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
eye injury residuals.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tuberculosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
INTRODUCTION

The appellant is a veteran who had recognized active service 
from March 1945 to June 1946.  This appeal is before the 
Board of Veterans' Appeals (Board) from a July 2002 rating 
decision of the Manila Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran requested a Travel Board 
or videoconference hearing, and in April 2005 the Board 
remanded the case for such hearing to be scheduled.  A 
hearing was scheduled in October 2005.  In a statement dated 
October 19, 2005 the veteran withdrew the hearing request.  


FINDINGS OF FACT

1.  An unappealed February 1986 rating decision denied 
service connection for right eardrum injury residuals, left 
eye injury residuals, and tuberculosis based essentially on 
findings that such disabilities were not manifested in 
service (and tuberculosis was not manifested during the 
postservice presumptive period), and were not shown to be 
related to service.

2.  Evidence received since the February 1986 rating decision 
does not bear on whether the veteran sustained right eardrum 
or left eye injuries in service or whether tuberculosis was 
manifested in service or during the postservice presumptive 
period; does any tend to relate any of these disabilities to 
the veteran's service; and is not so significant that it must 
be considered in order to fairly decide claims seeking 
service connection for residuals of right eardrum injury, 
residuals of  left eye injury, or tuberculosis.


CONCLUSIONS OF LAW

New and material evidence has not been received, and the 
claims of service connection for right eardrum injury 
residuals, left eye injury residuals, and tuberculosis may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 ( effective for claims filed 
prior to August 29, 2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Here, a letter in September 2001 provided the veteran initial 
VA-mandated notice, including of what was necessary to 
establish service connection, and of the veteran's and VA's 
responsibilities in claims development.  A May 2003 statement 
of the case (SOC) provided more complete notice, including an 
explanation of what was needed to reopen previously denied 
claims, of what the evidence showed, and of the basis for the 
denial of the instant claims.  A February 2003 letter advised 
the veteran that if he has a dispute with the recognized 
dates of his active service he should submit any supporting 
evidence.  A supplemental SOC in March 2004 provided an 
outline of the regulation implementing the VCAA, including at 
p. 2 the provision that the veteran should be advised to 
submit any pertinent evidence in his possession.  Notice 
mandated by the VCAA is now complete.  Furthermore, the 
veteran is not prejudiced by any notice timing defect that 
may have occurred along the way.  He has had ample 
opportunity to respond and participate in the adjudicatory 
process after complete notice was given. 

As for the duty to assist, it is significant that these are 
claims to reopen, and that the veteran has not identified any 
pertinent evidence that is outstanding.  Notably, in a claim 
to reopen a previously finally denied claim, the duty to 
assist by scheduling an examination or arranging for a 
medical opinion does not attach unless the claim is reopened.  
38 C.F.R. § 3.159(c)(4)(iii).

Factual Background

An unappealed February 1986 rating decision denied service 
connection for left eye damage, right eardrum damage, and 
tuberculosis.  

Evidence of record at the time of the February 1986 rating 
decision included a report of a medical examination of the 
veteran in July 1945, when his lungs, hearing, and vision 
were found to be normal.  The space for entering any defects 
was left blank.  A processing affidavit for Philippine Army 
Personnel, also dated in July 1945 noted that the veteran had 
not sustained any wounds in service.  [It is also noteworthy 
that the processing affidavit has notations that the veteran 
was inducted in the Philippine Army in 1941, was captured and 
joined the "death march", but escaped.  A subsequent 
service department certification of the veteran's service in 
October 1973 certified that the veteran's recognized 
(guerilla) service began in March 1945, and that he had not 
been a prisoner of war (POW).  He has not submitted any 
evidence suggesting that a request for recertification of 
service was indicated.]  

In a July 1973 claim, the veteran indicated that he sustained 
injuries of the right eardrum and left eye during service in 
March 1942.

A July 1973 affidavit by P. E. H. advises that he served as a 
medical officer with the Philippine Army Air Corps, and had 
treated the veteran for shrapnel wounds in March 1942.  He 
stated that the veteran was hit by a shrapnel fragment at the 
outer canthus of his left eye, and that examination also 
revealed that the veteran had a laceration of the right 
tympanic membrane, with bleeding and oozing in the area.

An August 1973 affidavit from V. M. M. informs that he helped 
to transport the veteran to an air station for treatment of 
shrapnel wounds in March 1942.

In an April 1985 report, A. R. D., M.D., reported seeing the 
veteran in February 1985 with complaints (in pertinent part) 
of loss of left eye vision and right ear deafness.  
Examination revealed very poor left eye vision in and right 
ear deafness.  Dr. D. also noted that the veteran had old 
tuberculosis acquired during World War II, and that the 
veteran lost vision in the left eye and hearing in the right 
ear as results of injuries during World War II.

On April 1985 ophthalmologic examination by W. W. M., M.D., 
the veteran reported being injured on Bataan by a shell 
fragment in his left outer brow, and by falling onto the left 
side of his head.  He reported he had a black eye at the 
time, and has had poor vision since.  He also reported he 
sustained right eardrum damage at that time.  Dr. W. W. M. 
found that the veteran had counting fingers left eye visual 
acuity, and concluded that there was very little present 
evidence of any past injury of the left eye.

In a May 1985 statement, the veteran indicated that he was 
seeking service connection for tuberculosis.

Based on such evidence, the February 1986 rating decision 
found that left eye damage, right eardrum damage, and 
tuberculosis were not shown during the veteran's service; 
that tuberculosis was not shown during the three year 
postservice presumptive period; and that the claimed 
disabilities were not shown to be related to service.

Evidence received since February 1986 includes a May 1994 
listing of the veteran's medical problems, including left eye 
blindness and right ear deafness, by C. R., M.D.  In October 
2001, Dr. C.R. provided a list of the veteran's disabilities 
that included chronic obstructive lung disease.  February 
2004 VA outpatient treatment notes reflect that the veteran 
was seen after he sustained minor head trauma.  

                                               Criteria and 
Analysis

If a rating decision is not appealed within a year after 
notice of the decision is issued, or if an appeal of the 
decision is not perfected by a substantive appeal within 60 
days after an SOC is issued (or within the remainder of the 
year from notice of the decision), such decision becomes 
final, and may not be reopened and allowed on the same 
factual background.  38 U.S.C.A. §§ 7104, 7105.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108.  

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised effective for any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 et seq. (2001).  The instant petition 
to reopen was received in March 2001, and the earlier version 
of 38 C.F.R. § 3.156 applies.  Under that version, new and 
material evidence means evidence, not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with previously assembled evidence, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2001).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With 
certain chronic diseases (here tuberculosis) service 
connection may be established presumptively if such disease 
is manifest to a compensable degree within a specified 
postservice period of time (three years for tuberculosis).  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran did not appeal the February 1986 rating decision, 
and that decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105.  The question before the Board 
is whether any evidence received since the February 1986 
decision is new and material as to any of the disabilities at 
issue so as to warrant reopening the claim seeking service 
connection for such disability.  

The claims were previously denied based on findings that the 
disabilities were not manifested in service (and tuberculosis 
was not manifested in the postservice presumptive period), 
and were not shown to be related to service.  For evidence to 
bear directly and substantially on the matters under 
consideration in these circumstances, it would have to tend 
to show that the claimed disabilities were indeed manifested 
in service (or, for tuberculosis, in the 3 year postservice 
presumptive period), or are otherwise somehow related to 
service.  

None of the evidence received since February 1986 addresses 
the bases for the previous denials of the claim.  Statements 
showing current listings (and/or treatment) of the veteran's 
disabilities including those at issue (notably, however, 
chronic obstructive pulmonary disease, not tuberculosis) do 
not bear on the matter of a nexus between such disabilities 
and service.  [Incidentally, regarding those disabilities 
that are alleged to be the result of right ear and left eye 
injuries in 1942,  even if there was evidence relating 
current disability to such injuries, it would be insufficient 
to reopen the claims because the injuries would not have 
occurred during a recognized period of active service.  For 
those claims to be reopened, there would also have to be 
evidence showing either that such injuries occurred during a 
recognized period of active service, or that the injuries 
occurred later than has been alleged to date.]  

As none of the (sparse) additional evidence received since 
February 1986 bears directly on the matter of a nexus between 
the claimed disabilities and the veteran's active service, 
and none of the additional evidence is so significant that it 
must be considered in order to fairly decide claims seeking 
service connection for right ear injury residuals, left eye 
injury residuals, or tuberculosis.  Accordingly, the Board 
must conclude that the evidence received since February 1986 
is not new and material, and that those claims may not be 
reopened.   


ORDER

The appeals seeking to reopen claims of service connection 
for right eardrum injury residuals, left eye injury 
residuals, and tuberculosis are denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


